DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/22, 01/28/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8,10-14, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duane at al(US 10542036 B1) in view of Durham et al(US 20200057664 A1).

With regards to claim 1, 12, 20 Duane discloses,  A secure reprovisioning system, comprising: a first device having an association with a first account (FIG 5A 515 / 5B  and associated text;), comprising: 
a memory containing one or more applets, a counter value, and transmission data (FIG 5B 535, 540, 545, 550 and associated text; Col 5 line 20-35; At step 104, after communication has been established between client device 110 and contactless card 105, the contactless card 105 generates a message authentication code (MAC) cryptogram. In some examples, this may occur when the contactless card 105 is read by the application 122. In particular, this may occur upon a read, such as an NFC read, of a near field data exchange (NDEF) tag, which may be created in accordance with the NFC Data Exchange Format. For example, a reader, such as application 122, may transmit a message, such as an applet select message, with the applet ID of an NDEF producing applet. …At this point, a counter value maintained by the contactless card 105 may be updated or incremented, which may be followed by “Read NDEF file.” At this point, the message may be generated which may include a header and a shared secret.); 
a communication interface (FIG 5A 520 and associated text;  ); and 
one or more processors in communication with the memory and the communication interface(FIG 5B 530 and associated text; Col 5 line 20-35; At step 104, after communication has been established between client device 110 and contactless card 105, the contactless card 105 generates a message authentication code (MAC) cryptogram. In some examples, this may occur when the contactless card 105 is read by the application 122. In particular, this may occur upon a read, such as an NFC read, of a near field data exchange (NDEF) tag, which may be created in accordance with the NFC Data Exchange Format.  ); 
wherein the first device is configured to: 
create a cryptogram based on the counter value, wherein the cryptogram includes the counter value and the transmission data (Col 5 line 35-50; At this point, a counter value maintained by the contactless card 105 may be updated or incremented, which may be followed by “Read NDEF file.” At this point, the message may be generated which may include a header and a shared secret. Session keys may then be generated. The MAC cryptogram may be created from the message, which may include the header and the shared secret. The MAC cryptogram may then be concatenated with one or more blocks of random data, and the MAC cryptogram and a random number (RND) may be encrypted with the session key. Thereafter, the cryptogram and the header may be concatenated, and encoded as ASCII hex and returned in NDEF message format (responsive to the “Read NDEF file” message), 
transmit, after entry of the communication interface into a communication field, the cryptogram (FIG 1B 108 and associated text; col 6 line 0-10; At step 108, the application 122 communicates the MAC cryptogram to the processor 124. At step 112, the processor 124 verifies the MAC cryptogram pursuant to an instruction from the application 122. For example, the MAC cryptogram may be verified, as explained below.  In some examples, verifying the MAC cryptogram may be performed by a device other than client device 110, such as a server 120 in data communication with the client device 110 (as shown in FIG. 1A). For example, processor 124 may output the MAC cryptogram for transmission to server 120, which may verify the MAC cryptogram. ), 
update, after transmission of the cryptogram, the counter value (col 5 line 5-35; At this point, a counter value maintained by the contactless card 105 may be updated or incremented, ), 
receive, one or more encrypted keys and one or more parameters (FIG 11 1130, 1150 and associated text; Col 5 line 5-35; The MAC cryptogram may then be concatenated with one or more blocks of random data, and the MAC cryptogram and a random number (RND) may be encrypted with the session key….At step 106, the contactless card 105 sends the MAC cryptogram to the application 122. Also see FIG 10 130 and associated text; Note: MAC cryptogram contains session keys, RND), 
decrypt the one or more encrypted keys (col 8 line 60-65; At block 245, the receiving device 210 may then take the protected encrypted data and using a symmetric decryption algorithm along with the diversified symmetric key, decrypt the protected encrypted data.), and 
after decryption of the one or more encrypted keys, switch an association from the first account to a second account (Col9 line 0-10; The next time sensitive data needs to be sent from the sender to the recipient via respective transmitting device 205 and receiving device 210, a different counter value may be selected producing a different diversified symmetric key. By processing the counter value with the master symmetric key and same symmetric cryptographic algorithm, both the transmitting device 205 and receiving device 210 may independently produce the same diversified symmetric key. This diversified symmetric key, not the master symmetric key, is used to protect the sensitive data).
transmitting a response-application protocol data unit indicating an execution status associated with the one or more instructions (col 28 line 67-col 29 line 5; The card issuer processes the transaction and sends a status indicator of the transaction to the smartphone. The application then outputs for display the status indicator of the transaction.)
Duane does exclusively not but Durham teaches , 
receive, via the communication interface, one or more encrypted keys and one or more parameters (FIG 17 1710, and associated text;), 
Durham also teaches ,decrypt the one or more encrypted keys (FIG 17 1720, and associated text), and after decryption of the one or more encrypted keys, switch an association from the first account to a second account (FIG 17 1730 with “Y” and 1750, and associated text; [0233] At “Decrypted Key Domain Key and Policy Valid?” decision point 1730, if the decrypted key domain key and configuration policy are valid, control proceeds to “Establish New Key Domain” block 1750. In establishing a new key domain, the CPU of the key domain-capable server prevents other CPUs from using the key domain identifier or otherwise verifies that other CPUs are not currently using the key domain identifier, flushes caches for the key domain identifier, flushes all translation look-aside buffer address space identifiers for the key domain identifier, and sets the current key domain identifier and key domain key in the memory encryption engine)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Duane’s system/method with teaching of Durham in order to protect access to a memory region.(Durham abstract) 
	
With regards to claim 2, 13 Duane further discloses, wherein the first device is configured to receive the one or more encrypted keys and the one or more parameters after a determination of a security concern (Col 1 line 58-67; Embodiments of the present disclosure provide attack signaling system comprising: a contactless card including a substrate, one or more processors, and a memory, wherein the memory contains at least one applet; and one or more servers in data communication with the contactless card, wherein the contactless card is configured to, upon detection of a potential attack, create a one-time password (OTP) value that is transmitted to one or more servers, the OTP value indicative of the potential attack; and wherein the one or more servers, upon receipt of the OTP value, are configured to perform one or more protective actions Col 5 line 5-35; The MAC cryptogram may then be concatenated with one or more blocks of random data, and the MAC cryptogram and a random number (RND) may be encrypted with the session key….At step 106, the contactless card 105 sends the MAC cryptogram to the application 122).

With regards to claim 3, Duane further discloses, wherein the first device is subject to one or more eligibility criteria prior to receiving the one or more encrypted keys and the one or more parameters (Col 26 line 40-50; In some embodiments, a dedicated application may be configured to execute on a client device to perform the activation of the contactless card. In other embodiments, a webportal, a web-based app, an applet, and/or the like may perform the activation. Activation may be performed on the client device, or the client device may merely act as a go between for the contactless card and an external device (e.g., account server).  ).

With regards to claim 4, Duane further discloses, wherein the one or more parameters comprises a primary account number (Col 29 line 25-35; In block 1210, the card may be configured to dynamically generate data. In some examples, this data may include information such as an account number, card identifier, card verification value, or phone number, which may be transmitted from the card to the device. In some examples, one or more portions of the data may be encrypted via the systems and methods disclosed herein. ).

With regards to claim 5, Duane further discloses,  wherein the one or more applets are configured to store the one or more decrypted keys in a secure element (Col 20 line 40-45; Regarding session key generation, the keys used to generate the cryptogram and encipher the data in the one or more applets may comprise session keys based on the card unique keys (Card-Key-Auth 925 and Card-Key-Dek 930). ).

With regards to claim 6 Duane further discloses, wherein the first device is configured to receive the one or more encrypted keys and the one or more parameters on a predetermined time basis (Col 18 line 40-55; To keep the counter in sync, an application, such as a background application, may be executed that would be configured to detect when the mobile device wakes up and synchronize with the one or more servers indicating that a read that occurred due to detection to then move the counter forward. Since the counters of the contactless card and the one or more servers may get out of sync, the one or more servers may be configured to allow the counter of the contactless card to be updated a threshold or predetermined number of times before it is read by the one or more servers and still be considered valid.).

With regards to claim 8, Duane further discloses, wherein the first device is restricted to a predetermined use (col 30 line 0-10; For example, responsive to the determination of the unsuccessful match, the user may be prompted to tap, swipe, or wave gesture the card again. In this case, there may be a predetermined threshold comprising a number of attempts that the user is permitted to activate the card.) .

With regards to claim 10 Duane further discloses,  wherein the first device is configured to receive a command-application protocol data unit including the one or more encrypted keys, the one or more parameters, one or more applet identifiers, and one or more instructions associated with a class (col 17 line 30-55; In some examples, the one or more applets may be configured to maintain its personalization state to allow personalization only if unlocked and authenticated. Other states may comprise standard states pre-personalization. On entering into a terminated state, the one or more applets may be configured to remove personalization data. In the terminated state, the one or more applets may be configured to stop responding to all application protocol data unit (APDU) requests.) .

With regards to claim 11,17 Duane further discloses, wherein the first device is configured to transmit, responsive to the command-application protocol data unit, a response-application protocol data unit indicating an execution status associated with the one or more instructions (col 17 line 55-65; ) The one or more applets may be configured to maintain an applet version (2 bytes), which may be used in the authentication message. In some examples, this may be interpreted as most significant byte major version, least significant byte minor version. The rules for each of the versions are configured to interpret the authentication message: For example, regarding the major version, this may include that each major version comprise a specific authentication message layout and specific algorithms. For the minor version, this may include no changes to the authentication message or cryptographic algorithms, and changes to static tag content, in addition to bug fixes, security hardening, etc.).

With regards to claim 14 Duane further teaches,  wherein the association is changed from the first account to the second account in response to a detection of a type of transaction (Col 31 line 55-65; Examples of processes for creating the OTP value may include, but are not limited to, an OTP value based on a counter, OTP value based on time, and OTP value based on a challenge-response mechanism, or a combination thereof. For example, when the OTP value is based on the counter, upon detection of an attack, the key may be destroyed to prevent an attacker from gaining access to the key, and the contactless card 1310 is forced into a state where it generates an OTP value indicating the attack. ).

With regards to claim 19, Duane further discloses, receiving, after input authentication, the first set of one or more encrypted keys and the first set of one or more parameters (Col 25 line 40-68; Example embodiments of systems and methods described herein may be configured to provide security factor authentication. The security factor authentication may comprise a plurality of processes. As part of the security factor authentication, a first process may comprise logging in and validating a user via one or more applications executing on a device. As a second process, the user may, responsive to successful login and validation of the first process via the one or more applications, engage in one or more behaviors associated with one or more contactless cards. In effect, the security factor authentication may include both securely proving identity of the user and engaging in one or more types of behaviors, including but not limited to one or more tap gestures, associated with the contactless card…. In some examples, the contactless card may be activated by tapping to a device, such as a mobile device. For example, the contactless card may communicate with an application of the device via a card reader of the device through NFC communication. The communication, in which a tap of the card proximate the card reader of the device may allow the application of the device to read data associated with the contactless card and activate the card. Note: activation will create encrypted keys and parameter ).

Claim(s) 7, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Duane at al(US 10542036 B1) in view of Durham et al(US 20200057664 A1) and further in view of KIM(KR 20130082845 A).

With regards to claim 7, 15 Duane in view of Durham do not but  KIM teaches, wherein the one or more encrypted keys and the one or more parameters are received from a first automated teller machine (ATM) at a first location (KIM Page 4;  ATM is Host Key (Hkey) and Master key1 a request if, the host 100 Master key1 Host key and public key encryption to transmit the ATM to. ATM has been received with his private key to decrypt the Host key and Master key1-store . In addition, the ATM transmits the IC Host key encrypted with the public key to the IC card, and requests a Master key3. IC card receives the request is obtained by decoding the received Master key3 to the Host key, the public Master key ATM in the transmission and encryption keys). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Duane in view of Durham’s system/method with teaching of KIM in order for improve security with ATM transaction .(KIM ABStract).

With regards to claim 16 examiner interpreted as repetitive transaction of claim 15  with different keys from second ATM, also rejected accordingly.  

Claim(s) 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duane at al(US 10542036 B1) in view of Durham et al(US 20200057664 A1) and further in view of HAN et al(WO 2020197221 A1).

With regards to claim 9, 18 Duane in view of Durham do not but  HAN teaches,  wherein a first applet is configured to transmit, via a communication channel, the one or more decrypted keys and one or more parameters to a second applet (Jung page 10; At 836, the first applet 132 may transmit the public key (src.ePK) of the first electronic device 100 to the second applet 134. In one embodiment, identification information (srcAddr) of the first electronic device 100 may be delivered to the second applet 134 together with a temporary public key (src.ePK). The identification information (srcAddr) of the first electronic device 100 may include a media access control (MAC) address of the first electronic device 100. In one embodiment, the message authentication code of the first electronic device 100 may be delivered to the second applet 134 together with identification information (srcAddr) and a temporary public key (src.ePK).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Duane in view of Durham’s system/method with teaching of HAN in order for securely generating and managing a security key to be used by devices.(HAN Background)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498